Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/821,129, filed 3/17/2020.
Claims 1-6 are pending and examined.

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 14/408,918, filed 1/15/2015.
Claims 1-16 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: in para. [0010], line 5 and para [0019], lines 3-4, “after manufactured is” should be “is manufactured,”, and in para. [0021], line 3, “not only influences beautiful degree” is not clear what is being defined.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 4, line 4, “communicated with” renders the metes and bounds of the claim indefinite as to the relationship between the hole and groove.
	In claim 5, lines 2-3, the metes and bounds of the claim are unclear as to how the antenna is on the board but also built in the body. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meylan(FR3069570; cited on PTO 892).
Meylan discloses a stroke head(1/4, 19, see Figs. 7 and 8, the term “stroke head” does not limit the structure and location of the element to the “head” as claimed and is 
Regarding claim 2, Meylan discloses the stroke head of a drive apparatus for driving curtain lifting of claim 1, wherein the body is centrally inserted with a connecting part(fastener 420 connecting parts of the body 42, 44) for connection with a curtain mounting element(connected via the head) and a through hole(hole receiving the fastener) for the connecting part to pass through is formed in the circuit board(see Fig. 7).
Regarding claim 3, Meylan discloses the stroke head of a drive apparatus for driving curtain lifting of claim 2, wherein a connecting groove is provided on the connecting part(the threads of the fastener are considered the grooves).
Regarding claim 5, Meylan discloses the stroke head of a drive apparatus for driving curtain lifting of claim 1, wherein an antenna(198) is arranged on the circuit board and built in the body(see lines 224-227).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Meylan.
Meylan discloses the stroke head of a drive apparatus for driving curtain lifting of claim 5, but lacks the circuit board also provided with an indicator light, a SETUP key, a charging interface and an FPC interface.
The use of these elements is considered well known in the curtain art.
Therefore, the use of known elements with the stroke head of Meylan is considered well within the purview of a skilled artisan given the intended use of the head and design requirements thereof.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows the stroke head having a seal cap having a central hole communicating with the groove on the connecting part, nor any motivation to do so. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/